NO. 07-02-0363-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



SEPTEMBER 19, 2002



______________________________





NOEL L. TAYLOR, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 320
TH
 DISTRICT COURT OF POTTER COUNTY;



NO. 43,185-D; HONORABLE DON EMERSON, JUDGE



_______________________________



Before REAVIS and JOHNSON, JJ., and BOYD, SJ.
(footnote: 1)
ON ABATEMENT AND REMAND

Appellant Noel L. Taylor seeks to appeal from his conviction for the offense of robbery by filing a pro se notice of appeal on August 30, 2002.  No clerk’s record has been filed.  Appellant, who is incarcerated, has now filed a motion requesting appointment of counsel to prosecute his appeal.

Accordingly, we abate the appeal and remand the case to the trial court.  Upon remand, the trial court is directed to: (1) immediately cause notice to be given and conduct a hearing to determine whether appellant is indigent; (2) appoint counsel to represent appellant on appeal if he is determined to be indigent; (3) determine whether appellant is entitled to have the clerk’s record furnished without charge; (4) make appropriate orders to assure that the clerk’s record will be promptly filed if appellant is determined to be entitled to have the clerk’s record furnished without charge; (5) make and file appropriate findings of fact and conclusions of law and cause them to be included in a clerk’s record; (6) cause the hearing proceedings to be transcribed and included in a reporter’s record; and (7) have a record of the proceedings made and forwarded to the clerk of this court to the extent any of the proceedings are not included in the clerk’s or reporter’s records.  In the absence of a request for extension of time from the trial court, the clerk’s record on remand, reporter’s record of the hearing and proceedings pursuant to this order, and any additional proceeding records, including any orders, findings, conclusions and recommendations, are to be forwarded to the clerk of this court not later than October 21, 2002.

It is so ordered.



Per Curiam

Do not publish.

FOOTNOTES
1:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.